                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT
                                   4                           NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6     CARL A. RENOWITZKY,                             Case No. 20-cv-00718-WHO (PR)
                                         aka CARL A.R. HITLER, JR.,
                                   7                   Plaintiff,                        ORDER OF DISMISSAL
                                   8             v.
                                   9
                                         UNITED STATES,
                                  10                   Defendant.
                                  11

                                  12
Northern District of California




                                              After plaintiff filed a complaint, the Clerk sent him a notice directing him to (i) pay
 United States District Court




                                  13
                                       the filing fee or file an application to proceed in forma pauperis (IFP) and to (ii) file a
                                  14
                                       complaint on this Court’s form. Plaintiff has not complied with the Clerk’s Notice in
                                  15
                                       either respect. Accordingly, the action is DISMISSED (without prejudice) for failing to
                                  16
                                       comply with the Clerk’s Notice and for failing to prosecute, see Federal Rule of Civil
                                  17
                                       Procedure 41(b).
                                  18
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  19
                                       such motion must contain (i) a complete application to proceed IFP (or full payment for
                                  20
                                       the $400.00 filing fee); and (ii) a complaint on this Court’s form; and
                                  21
                                              The Clerk shall enter judgment in favor of defendant and close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                             Dated: March 24, 2020
                                  24                                                      _________________________
                                                                                          WILLIAM H. ORRICK
                                  25                                                      United States District Judge
                                  26
                                  27
                                  28
